1916-CV02410

IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
AT KANSAS CITY

GREGORY STILLMAN
7321 Cedar Ave.
Raytown, MO 64118 Case No.:
Division:

Plaintiff,
v.

WALMART STORES EAST I, L.P.,
SERVE:

CT CORPORATION SYSTEM

120 SOUTH CENTRAL AVE.
CLAYTON, MO 63105

Defendant.
PETITION FOR DAMAGES

Plaintiff Gregory Stillman brings this action against Defendant Walmart
Stores East I, LP and alleges the following:

PARTIES AND JURISDICTION

1. Plaintiff Gregory Stillman is an individual residing in Raytown,
Jackson County, Missouri.

2. Defendant Walmart Stores East I, L.P. (“Walmart”) is a foreign limited
partnership, formed under the laws of the State of Delaware. Walmart is in good
standing with, and registered to conduct business in the State of Missouri.

3. Defendant Walmart may be served on their registered agent at CT
Corporation System, 120 South Central Avenue, Clayton, Missouri, 63105.

A, All of the actions resulting in this lawsuit occurred in Jackson County,

Missouri. As such, venue and jurisdiction are properly before this Court.

Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 1 of 12

NY PELOL - GLOZ ‘ez Arenuer - Aig sesuey - uosyoer - patig Ajjesiuonoe|y
warning, striking Plaintiff on the head.

i6. As a direct result of the overhead door falling on Plaintiffs head,
Plaintiff suffered, among other things, a concussion, lacerations, bruising and
swelling to his head.

17. The force of the impact of the door shattered Plaintiffs sunglasses,
which were sitting on top of his head at the time of the accident.

18. After the overhead door struck Plaintiff, a manager was contacted and
came to the front of the store to investigate the scene with Plaintiff.

19. On the day of the accident, Plaintiff put the manager on notice to
preserve all security footage of the incident.

20. Thereafter, Plaintiff witnessed the manager unsuccessfully attempt to
raise the overhead door back-up using a manual chain-link hoist.

21. On the day of the accident, there were no hazard signs, safety tape, or
any other attempt by Walmart to provide notice that the overhead door posed a
safety risk to customers entering the Garden Center at the Raytown Supercenter.

COUNT I —- NEGLIGENCE

22. The previous paragraphs in this Petition are incorporated in this
Count as if fully stated herein.

23. Defendant Walmart had control and possession of the premises at the
Raytown Supercenter on March 9, 2018, including the Garden Center entrance.

24, On March 9, 2018, the Garden Center’s overhead door was in a

dangerous condition that posed an unreasonable risk of harm to public invitees.

Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 2 of 12

NY PELOL - 6LOZ ‘e¢ Suenuer - Aug sesuey - uosyoer - pay Aypeoiuc.noe[3
25. As a business open to the public and operating in Missouri, Defendant
Walmart has a duty to ensure entrances are maintained safely so as not to create
dangerous conditions to public invitees, such as Plaintiff.

26. This duty includes, but is not limited to, ensuring that proper safety
measures are taken with respect to entrances with heavy overhead doors.

27. Walmart breached this duty by allowing the overhead door at the
Garden Center to fall and crash into Plaintiff.

28. Defendant Walmart failed to use reasonable care to maintain the
overhead entrance to the Garden Center by one or more of the following:

a. failing to maintain the overhead door in a safely functioning manner;

b. failing to properly use or maintain the overhead door’s safety stop
mechanism(s) that should have prevented it it from falling and
injuring Plaintiff; and

c. failing to warn Plaintiff that the overhead door posed an unreasonable
risk of harm to customers entering the Garden Center.

29. As a direct and proximate result of Defendant’s negligence, Plaintiff
immediately suffered a concussion, lacerations, bruising and swelling to his head,
and severe emotional trauma. Defendant’s negligence has caused great pain and
suffering to Plaintiff, which will continue in the future. To this day, complications
caused by Walmart’s negligence include, but are not limited to, headaches, memory
loss, dizziness, neck and back pain, nausea, confusion, speech issues, and a loss of

hearing. Further, Plaintiff has received, and will continue to receive, medical

Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 3 of 12

NY PELOL - BLOT ‘ez Avenuer - Aug sesuey - uosyoer - pails Ajpeaiuooe/
treatment for the injury caused by Walmart. Plaintiff has suffered economic losses
caused by, among other things, lost wages.

30. Walmart’s negligence in maintaining the overhead door at the Garden
Center of the Raytown Supercenter was the legal and proximate cause of Plaintiffs
injuries, as set forth in this Petition for Damages, and has caused Plaintiff damages
in excess of twenty-five thousand dollars ($25,000.00).

WHEREFORE, Plaintiff Gregory Stillman prays for judgment against
Defendant Walmart Stores East I, L.P. in an amount in excess of $25,000.00 and for

such other relief as the Court deems just and proper.

Respectfully submitted,

MONTEE LAW FIRM, P.C.

/s/ James Montee
JAMES A. MONTEE, #33489
AMANDA J. MONTEE, #65054
P.O. Box 127
St. Joseph, MO 64502
(816) 364-1650
(816) 364-1509 (fax)
monteelaw@outlook.com
amontee@monteelawfirm.com

Counsel for Plaintiff Gregory Stillman

Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 4 of 12

NW PSLOL - 6LOZ ‘ez Arenuer - Aug sesuey - uosyoer - paris Ajjeajuolj9e8/3
1916-CV02410
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
AT KANSAS CITY

GREGORY STILLMAN )
7321 Cedar Ave. )

Raytown, MO 64113 ) Case No.:

) Division:
Plaintiff, )
Vv. )
)
WALMART STORES EASTI, L.P.,  )
)
)
Defendant. )

MOTION FOR APPOINTMENT OF SPECIAL PROCESS SERVER

COME NOW Plaintiff, by and through his attorneys, the Montee Law Firm,
P.C., and move this Court for an Order pursuant to Rule 54.03 appointing Dennis
Dahlberg and/or Mary Dahlberg and/or Mary Hurley and/or James Mitchell of
Dahlberg & Associates, LLC as special process server on Defendant Walmart
Stores East I, L.P.’s Registered Agent in the above named cause of action. Plaintiff
states that the above-named individual(s) are over the age of eighteen (18) years of
age and are not a party in the above captioned matter.

Respectfully submitted,

MONTEE LAW FIRM, P.C.

/si James Montee
JAMES A. MONTEE, #33489
AMANDA J. MONTEE, #65054
P.O. Box 127
St. Joseph, MO 64502
(816) 364-1650
(816) 364-1509 (fax)
monteelaw@outlook.com
amontee@monteelawfirm.com

Counsel for Plaintiff Gregory Stillman

Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 5 of 12

WV PEIOL - GLOZ ‘ez Arenuer - Ag sesuey - uosyoer - pails Aipeouoqoe!y
1916-CV02410
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
AT KANSAS CITY
GREGORY STILLMAN )
7321 Cedar Ave. )
Raytown, MO 64113 ) Case No.:
) Division:
Plaintiff, )
Vv. )
)
WALMART STORES EAST J, L.P., )
)
)
Defendant. )

CERTIFICATE OF SERVICE
The undersigned hereby certifies that the following was served concurrently
with the service of the Petition for Damages to Defendant Walmart Stores East I,
L.P.: the original and two copies of Plaintiffs First Set of Interrogatories, the
original and two copies of Plaintiffs First Request for Production of Documents, an
electronic disk containing copies of the afore-said discovery requests, and a copy of

this Certificate of Service.

MONTEE LAW FIRM, P.C.

/s/ James Montee
JAMES A. MONTEE, #383489
AMANDA J. MONTEE, #65054
P.O. Box 127
St. Joseph, MO 64502
(816) 364-1650
(816) 364-1509 (fax)
monteelaw@outlook.com
amontee@monteelawfirm.com

Counsel for Plaintiff Gregory Stillman

Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 6 of 12

WY PEIOL - 6LOZ ‘ez Arenuer - Ajig sesuey - uosyoer - pally Ayfesuon9e|y
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

AT KANSAS CITY
GREGORY STILLMARN,
PLAINTIFF(S), CASE NO. 1916-CV02410
VS. DIVISION 7
WALMART STORES EST I, L.P.,
DEFENDANT(S).

NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
AND ORDER FOR MEDIATION

 

NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable S MARGENE BURNETT on 13-MAY-2019 in DIVISION 7 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16" Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16" Judicial
Circuit web site at www.1|6thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

A lead attorney of record must be designated for each party as required by Local Rule3.5.1.
A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel,

At the Case Management Conference, counsel should be prepared to address at least the
following:

a. A trial setting;
b. Expert Witness Disclosure Cutoff Date;
c. A schedule for the orderly preparation of the case for trial;
d. Any issues which require input or action by the Court;
e. The status of settlement negotiations.
1916-CV02410 Page 1 of 2 DMSNCMCIV (2/2017)

Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 7 of 12
MEDIATION

The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

The parties shall confer and select a mutually agreeable person to act as mediator in this
case. Ifthe parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

POLICIES/PROCEDURES
Please refer to the Court’s web page www.| 6thcircuit.org for division policies and
procedural information listed by each judge.

/S/S MARGENE BURNETT
S MARGENE BURNETT, Circuit Judge
Certificate of Service
This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further

certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
AMANDA MONTEE, PO BOX 127, ST JOSEPH, MO 64502

JAMES ALBERT MONTEE, MONTEE LAW FIRM PC, P O BOX 127, SAINT JOSEPH, MO
64502

Defendant(s):
WALMART STORES EST [, L.P.

Dated: 29-JAN-2019 MARY A. MARQUEZ
Court Administrator

1916-CV02410 Page 2 of 2 DMSNCMCIV (2/2017)

Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 8 of 12
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
AT KANSAS CITY — [(] AT INDEPENDENCE

RE: GREGORY STILLMAN V WALMART STORES EST I, L.P.
CASE NO: 1916-CV02410

TO: JAMES ALBERT MONTEE
MONTEE LAW FIRM PC
P O BOX 127
SAINT JOSEPH, MO 64502

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on 1-23-19.
However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE RULE 68.7 —- VITAL STATISTICS REPORT

[_] Additional service instructions are needed. [_] Need Certificate of dissolution of marriage form.

[_] Incorrect case number/filed in wrong county.

[-] Document is unreadable. RULE 74.14 SUPREME CT —- FOREIGN JUDGMENT
[_] Authentication of foreign judgment required.

RULE 4.2 (2) [] Affidavit pursuant to Supreme Court Rule 74.14

L] Need Circuit Court Form 4
RULE 54.12 SERVICE IN REM OR QUASLIN REM

RULE 5.6 - COLLECTIONS OF DEPOSIT ACTIONS

[_] No fee, or incorrect fee, received; fee required is $ . [| Affidavit for Service by Publication required pursuant to

[-] Insufficient Filing Fee; Please Remit $ Supreme Court Rule 54.12c.

("| No signature on check/form 1695. [-] Order for Service by Publication required pursuant to

[] No request to proceed in forma pauperis. Supreme Court Rule 54.12c.

[-] No personal checks accepted. [_] Notice for Service by Publication required pursuant to
Supreme Court Rule 54.12c.

RULE 68.1 [_] Affidavit for Service by Certified/Registered Mail

[-] Need Circuit Court Form 17 pursuant to Supreme Court Rule 54.12b.

-X] OTHER: Please remit a new Motion and Order for Process Server with their current PPS19 numbers. any
questions, please call Cheryl at 881-1221.

[_] Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.

["] The private process server listed is not on our approved list.

[| Execution in effect. Return date . Request may be resubmitted within one week prior to return date.

[_] Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff's cost. Collection efforts will be pursued for these costs.

Please refer to the Court’s website at www.l6thcircuit.org for Court Rules or Forms.

Copies electronic noticed, faxed, emailed and/or mailed JANUARY 29, 2019 to:
COURT ADMINISTRATOR’S OFFICE
DEPARTMENT OF CIVIL RECORDS
CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

       

s

JANUARY 29. 2019 By A Pret Anal

&
Date Depufly Court Administrator!
415 East 12" St., Kansas City, Missouri 64106
[-] 308 W. Kansas, Independence, Missouri 64050

 
 
  

      

A

Case no. 1916-CV02410 Page | of 1 DMSLCI5 (8/2014)
Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 9 of 12
 

Please reply to: P.O. Box 127, Saint Joseph, Missouri 64502-0127
Saint Joseph: 816-364-1650 Toll-free: 800-788-1996 Facsimile: 816-364-1509

James A. Montee* James P. Cannon
Susan Montee* Christina Smith
Amanda Montee Jeffrey Blackwood

January 29, 2019

Jackson County Circuit Court
Clerk of Court

Re: Gregory Stillman v. Walmart Stores East I, L.P.
Case No. 1916-CV02410

To Whom It May Concern:

Our office intends to use the St. Louis County Sheriff's Department to perfect service of
the Defendant. Please disregard the Motion for Special Process Server initially filed with this
case.

Please feel free to contact me if there are any questions or concerns.

Sincerely,
/s/ Jes Haugh

Jes Haugh
Paralegal to James Montee

Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 10 of 12

WY £0:60 - 6L0Z ‘6z Arenuer - Alp sesuey - uosyser - pally Ajpeoiuonsa|y
‘ IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 

 

 

 

 

Judge or Division: Case Number: 1916-CV02410
S MARGENE BURNETT
Plaintiff/Petitioner: Plaintiff s/Petitioner’s Attorney/Address
GREGORY STILLMAN JAMES ALBERT MONTEE

MONTEE LAW FIRM PC

PO BOX 127

vs. | SAINT JOSEPH, MO 64502

Defendant/Respondent: Court Address:
WALMART STORES EST, LP. 415 E 12th
Nature of Suit: KANSAS CITY, MO 64106
CC Pers Injury-Other (Date File Stamp)

 

 

 

Summons in Civil Case
The State of Missouri to: WALMART STORES EST I, L.P.
Alias:
RA: CT CORPORATION SYSTEMS
120 SOUTH CENTRAL AVENUE
CLAYTON, MO 63105

 

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of
which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgment by default may be taken agains y ‘@ief demanded in the petition.

 
 

06-FEB-2019
Date

JACKSON COUNTY Further Information:

 

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.

I certify that | have served the above summons by: (check one)

CI delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
CI leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with

a person of the Defendant’s/Respondent’s family over the age of 15 years who
permanently resides with the Defendant/Respondent.

[_] (for service ona corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

(name) (title),
C] other
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date),
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees
Summons $
Non Est $
Sheriff's Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ ( miles @ $. per mile)

 

Total $
A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, see Supreme Court Rule 54.

 

 

 

OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 19-SMCC-1364 1 of {Civil Procedure Form No. 1, Rules 54.01 ~ 54.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo

Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 11 of 12
SUMMONS/GARNISHMENT SERVICE PACKETS
ATTORNEY INFORMATION

Under the Missouri e-filing system now utilized by the 16" Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the

summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

l6thcircuit.org —» Electronic Filing Information — Required Documents for Service — eFiled cases >
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.

Circuit Court of Jackson County

Revised 7/3/13 Service Information - Attorney

Case 4:19-cv-00222-DGK Document 1-1 Filed 03/22/19 Page 12 of 12
